Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in US20180033856.

Regarding Claim 1:  Kwon teaches a cadmium free quantum dot comprising a core and a multilayered shell, wherein none of the cores or shells require the inclusion of Cadmium.  Each  of the cores and shells may be independently chosen from semiconductors including II-VI materials such as ternary ZnSeTe (ZnSe1-x-Tex; containing zinc, tellurium and selenium) (See Paragraphs 72, 73 and 78). The quantum dot may further include a dopant such as Lithium (See Paragraph 93).   The dopant may be included in an amount from 0.075 to 0.2 moles relative to 1 mole of Zn in the core (See Paragraph 97-98).  The claimed ratio is based on Te, which is included in the cores at a ratio of x/1, relative to Zinc.  As this is the case, Kwon teaches doping lithium in an amount from 0.075/x to 0.2/x relative to 1 mole of Te, wherein x is between 0 and 1 and corresponds to the x in the composition ZnSe1-xTex.  Thus, Kwon teaches an overlapping range of semiconductor compositions.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range of compositions to arrive at the invention as claimed.    The quantum dots may have a fwhm of less than 39 nm and a quantum yield greater than 80% (See Paragraph 104).  Thus Kwon teaches an overlapping range of compositions having an overlapping range of properties in terms of both fwhm and quantum yield. 

Regarding Claim 2-3:  Kwon teaches an overlapping range of quantum dot materials having an overlapping range of materials (See Paragraph 72-73 and 78), an overlapping range of sizes (See Paragraph 106), and an overlapping range of dopants (See Paragraph 93). Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range of compositions to arrive at the invention as claimed.   Quantum dots having the same composition and size would necessarily have the same excitation and emission properties.  Materials of the same structure and composition must necessarily have the same properties.  

Regarding Claim 4-5:  Kwon teaches that the composition may comprise a ternary compound ZnSeTe or alternatively a combination of binary compounds such as ZnSe with ZnTe (See Paragraph 78).  The scope of the teachings according to Kwon include any combination of ZnSe and ZnTe, such that the ratio (or x value; See Claim 5) may range between 0 and 1.  Thus it would have been obvious to provide for a ZnTe-rich composition among the ZnSeTe ternary, representing an overlapping range of compositions with those claimed. Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range of compositions to arrive at the invention as claimed.   

Regarding Claim 6:  Kwon teaches that the content of the dopant (Li) may be greater than 0.075 and less than 0.2 moles per mole of Zn.  As the composition may be based on the ternary ZnSeTe, the content of Te is less than that of Zn, skewing the ratio of dopant to Te higher than that of dopant to Zn. The claimed ratio is based on Te, which is included in the cores at a ratio of x/1, relative to Zinc.  As this is the case, Kwon teaches doping lithium in an amount from 0.075/x to 0.2/x relative to 1 mole of Te, wherein x is between 0 and 1 and corresponds to the x in the composition ZnSe1-xTex.   Thus, the content taught by Kwon includes a range that is greater than the lower bound taught in the claim.

Regarding Claim 7:  The fwhm may be less than 39 nm, which is an overlapping range of FWHM as those claimed.  The quantum dots may have a quantum yield greater than 80% (See Paragraph 104).  It is noted that the claim language includes the word about, which provides for such overlap. 

Regarding Claim 10:  Kwon does not require the inclusion of Manganese, Copper or Group III-V compounds.  

Regarding Claim 12:  Kwon teaches the use of compositions such as ZnSe, ZnTe, and ZnS (See Paragraph 78), all of which have a zinc blende structure.

Regarding Claim 13:  Kwon teaches that the quantum dot may include alkane thiol ligands, which would render the particles insoluble in water (See Paragraph 108).

Regarding Claim 14:  Kwon teaches that the composition is generally made by reacting a metal precursor with a non-metal precursor corresponding to the desired composition (See Paragraph 114).  Kwon teaches by way of example that the cores may be made by providing a first organic solution comprising an organic ligand (palmitic acid) and the metallic precursors (Zn or other metallic precursor) in an octadecene (organic solvent) solution.  The metallic precursor solution is then heated to a first reaction temperature followed by the injection of the non-metallic precursor with TOP (See Paragraph 152).  The non-metallic precursors may be Se and/or Te, depending on the desired composition.   Kwon teaches that the dopant (lithium) may be added to either the core or the shells (See Paragraph 99).  It would have been obvious to add reagents for the dopant to either solution prior to mixing.  Those of ordinary skill in the art would have found any order of mixing to be obvious in the creation of the particles.  

Regarding Claim 15:   Kwon teaches that the reaction temperature may be greater than 250 and less than 350C (See Paragraph 128).

Regarding Claim 16:  Kwon teaches that the non-metallic precursors are added to the zinc precursor solution without any prior heating (See Paragraph 152).  It would appear that these precursors may be added at room temperature, which is less than 80C.  It would have been obvious to add these precursors using any order of mixing, whether they are added individually to the metallic precursor solution or in terms of a mixed solution would be an obvious variation in mixing order to those of ordinary skill in the art and the same result would be expected (See MPEP 2144.04 IV C). 

Regarding Claim 17: Kwon teaches the creation of a quantum dot polymer composite, wherein the quantum dots are dispersed in a polymeric matrix (See Paragraph 135-137).

Regarding Claim 18:  The polymer may be methacrylate based (binder polymer having a carboxylic acid group), vinyl based (polymerization product of a monomer having a carbon-carbon double bond), or thiolene based (polymerization product of a photopolymerizable monomer and a multifunctional thiol compound).

Regarding Claim 19:  Kwon teaches that the quantum dots may be used as a light emitting element in a display device such as an LED, OLED, or an LCD (See Paragraph 139 and Figure 2).  

Regarding Claim 20:  The LCD may have a blue LED light source to provide incident light to the quantum dots in the light emitting element (See Paragraph 140 and Figure 2). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon as applied to claim 20 above, and further in view of Lee in US20190064591.

Kwon teaches the use of the phosphor in a display device such as an LCD, wherein the light emitting element comprises a stacked structure (See Paragraph 140 and Figure 2), but is silent in terms of the substrate and patterned light emitting layer disposed thereon.
	However, Lee teaches that when quantum dots are used in an LCD module, the quantum dots may be disposed on a substrate (228)  in terms of a patterned light emitting layer comprising repeating pixels and subpixels (226.1-226.6) emitting light at particular wavelengths (See Figures 2-3 and Paragraphs 11, 65-69).  Those of ordinary skill in the art would have found it obvious to prepare the device of Kwon using a substrate having a patterned quantum dot film, wherein the patterned film included pixels making the display functional and capable of producing an image.  Those of ordinary skill in the art would be motivated to provide the quantum dots of Kwon in terms of a patterned film in order to have greater control of the individual pixels in the image and provide for higher fidelity.  The references are highly combinable as both references teach the incorporation of a QD conversion sheet incorporated in the face of an LCD panel.
Allowable Subject Matter
Claims 8-9 and 11 allowed.
The following is an examiner’s statement of reasons for allowance: The claimed subject matter is allowable over the prior art for the reasons set forth by applicant in the communication dated 6/27/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive. Applicant argues as to the rejection of claim 1 over Kwon.  Applicant argues that Kwon fails to disclose that the Lithium doping amount is greater than 0.15 moles relative to 1 mole of Tellurium in the composition.  Kwon teaches that the doping amount of Lithium may be in the range from 0.0075 to 0.2 moles based on 1 mole of Zinc (See Paragraph 97-98).  Kwon teaches compositions that may be based upon the ternary composition Zn(Se1-xTex), wherein the amount of Tellurium relative to zinc is x/1.  As this is the case, where a Zn(Se,Te) composition is chosen, the doping of Li is on the basis of from 0.0075/x to 0.2/x for every 1 mol of Tellurium.  As Kwon teaches that any composition among the Se/Te binary is suitable, the teachings of Kwon overlap the claimed subject matter.  It is noted that overlapping ranges in the prior art may be overcome by showing a critical range or unexpected result.  Such results are not shown for the range having an unbounded upper range in the original disclosure.  Applicant’s arguments against the rejection of claim 9 over Kwon are noted and are convincing as Kwon does not teach a suitable means for reducing the fwhm of the particles such that they meet the claimed range.  Applicant’s amendment to claim 11 and arguments thereto are finally noted.  The claim now defines the core as containing certain materials drawn to ZnSeTe compounds.  While the composition of the prior art may contain various Zn, Se, Te components, the core is drawn to a different compound.  Restructuring claim 1 such that the core is defined in the manner it is defined in claim 11 would seem reasonable in terms of overcoming the prior art of record. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734